DETAILED ACTION
This office action follows a reply filed on September 22, 2021.  Claims 1, 7-9 and 17 have been amended.  Claims 1-5 and 7-22 are currently pending and under examination.
The rejection over Worku in view of Campbell is withdrawn, as applicants have shown that N,N’-ethanediaminebis(neopentylglycol)phosphoramidate and N,N’-piperazine bis(neopentylglycol)phosphoramidate are not functionally equivalent.
However, the remaining rejections are deemed proper as set forth below.
The texts of those sections of Title 35 U.S. Code are not included in this section and can be found in a prior Office action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
Claims 1, 3, 4, 5, 7, 14, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 104861302.  For convenience, the SciFinder Abstract will be cited below.
CN ‘302 exemplifies a highly flame retardant polypropylene composition comprising polypropylene resin and polyethylene resin; 1-1.5 parts by weight of a composite intumescent flame retardant bisphenol A oligomeric polyphosphate melamine salt, which meets applicants’ (B) as melamine is has a 1,3,5-triazine skeleton; and 1-2 parts by weight a halogen free flame retardant 1,2-bis(5,5-

    PNG
    media_image1.png
    142
    302
    media_image1.png
    Greyscale

CN ‘302 anticipates instant claims 1, 3, 4-7, 14, 18 and 19.

Claim Rejections - 35 USC § 103
Claims 1-10 and 13-22 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell (US 6,221,939) in view of Worku (US 2003/0109608), as evidenced by CN 104861302.
Campbell teaches a resin composition comprising a thermoplastic resin and a phosphoramide, where the phosphoramide includes the following compounds:

    PNG
    media_image2.png
    91
    278
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    92
    267
    media_image3.png
    Greyscale
 and 
    PNG
    media_image4.png
    277
    350
    media_image4.png
    Greyscale
, where the A groups include alkyloxy groups, n can be 0 and X1 can be an alkylidene radical.
Campbell also teaches the following:

    PNG
    media_image5.png
    372
    360
    media_image5.png
    Greyscale

Campbell, where Campbell also suggests that the piperazine derivative and alkylenediamine derivatives of the phosphoramides are functionally equivalent as flame retardants in thermoplastic resins.
N,N’-ethanediaminebis(neopentylglycol)phosphoramidate is known in the art, as evidenced by CN ‘302, as shown in the above rejection.
Worku specifically mentions US 6,221,939, to Campbell, in the background section, teaching that the N,N’-piperazinebis(neopentylglycol)phoshoramide exhibited satisfactory high temperature properties in polycarbonate, but that this compound was unsatisfactory as a flame retardant as it resulted in an unacceptably high total flame out time (FOT), teaching that the inclusion of a melamine compound would make it possible to provide polymer blends having substantially improved flame retardant properties (p. 1, [0002]-[0004]).
	Worku teaches the melamine compound to include melamine phosphates such as melamine orthophosphate, melamine polyphosphate and melamine pyrophosphate (p. 2, [0021]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have added a melamine compound to the compositions of Campbell, as Worku teaches that the combination of such with phosphoramidates improves the flame retardancy, and one of ordinary skill in the any of the phosphoramidates to provide the suggested improvement.
Campbell in view of Worku is prima facie obvious over instant claims 1, 3-9, 14, 18 and 19-22.
As to claims 2 and 13, Worku teaches the weight ratio of phosphoramidate to melamine compound as 0.1-5:1 (p. 3, [0026]), which overlaps with the claimed ranges of larger than 1 and 1.3-5, respectfully, and it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  See MPEP 2144.05.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness.
As to claims 10, 16 and 17, Campbell teaches the inclusion of “conventional additives” including titanium dioxide and polytetrafluoroethylene dispersed within styrene-acrylonitrile copolymer as an anti-drip agent (col. 18, ll. 6-10 and col. 13, ll. 17-23).
As to claim 15, Worku teaches the total amount of phosphoramidate and melamine co-additive as present in an amount of 20-55 wt% based on the total composition, suggesting 20-55 parts by weight with respect to 100 parts by weight of the combined amount of each component.

Claims 1-5, 7-15 and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over DE 10317487 in view of Campbell (US 6,221,939), as evidenced by CN 104861302.  For convenience, the Google patents translation of DE ‘487 and the SciFinder Abstract of CN ‘302 will be cited below.
DE ‘487 exemplifies a flame retardant thermoplastic resin composition comprising a combination of 8-11 wt% aluminum diethyl phosphinate, 1.5-7.5 wt% resorcinol bis(diphenyl phosphate) (RDP-11% phosphorus) and 7.5 wt% melamine polyphosphate (MPP) (p. 12, Examples 5-6).
Campbell teaches a flame retardant thermoplastic resin composition comprising a phosphoramide as the flame retardant, where the phosphoramide includes the following compounds:
 
    PNG
    media_image3.png
    92
    267
    media_image3.png
    Greyscale
 and 
    PNG
    media_image4.png
    277
    350
    media_image4.png
    Greyscale
, where the A groups include alkyloxy groups, n can be 0 and X1 can be an alkylidene radical.
	Campbell teaches the following (col. 13, ll. 24-37 and 54-64):

    PNG
    media_image6.png
    217
    363
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    186
    360
    media_image7.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have substituted RDP of DE ‘487 with a phosphoramide, such as N,N’-ethanediaminebis(neopentylglycol)phosphoramidate, as Campbell teaches that the phosphoramides provide enhanced flame resistance over RDP and improved HDT, which are desirable in flame retardant compositions.
N,N’-ethanediaminebis(neopentylglycol)phosphoramidate is within the teachings of Campbell, as described in the rejection above, and is known in the art as a flame retardant, as evidenced by CN ‘302.
DE ’487 in view of Campbell is prima facie obvious over instant claims 1, 3-5, 7, 10-12, 14 and 20.

As to claim 15, Campbell teaches that when substituting RDP for the phosphoramide, the amount of phosphorus should be equivalent.  This suggests replacing RDP in Example 5 with about 5 parts of the phosphoramide, as RDP has a phosphorus content of about 11%, whereas N,N’-ethanediaminebis(neopentylglycol)phosphoramidate has a phosphorus content of about 17%.  The combination of N,N’-ethanediaminebis(neopentylglycol)phosphoramidate and MPP is 12.5 wt%.
As to claims 2 and 13, DE ‘482 teaches that the weight ratio of component (B) the phosphate to component (C) the nitrogen containing compound can be 2:1 (p. 8, [0055]).  Preparing a composition comprising 8 wt% aluminum diethyl phosphinate, 15 wt% RDP and 7.5 wt% MPP is prima facie obvious, and based on the above suggested substitution, substituting the RDP with 9.7 wt% N,N’-ethanediaminebis(neopentylglycol)phosphoramidate is prima facie obvious, suggesting a weight ratio of N,N’-ethanediaminebis(neopentylglycol)phosphoramidate to MPP of 1.3.
As to claims 18 and 19, DE ‘482 and Campbell both teach the thermoplastic resins to include polyolefins such as polyethylene or polypropylene (p. 8, [0059] and col. 2, ll. 4-7, respectfully).

Claims 1-5, 7-9, 13, 14 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Ono (US 9,988,510) in view of Peters (US 2015/0087736), as evidenced by Worku (US 2003/0109608).
Ono exemplifies preparing a polyurethane foam comprising about 10 wt% phosphoramidate flame retardant 
    PNG
    media_image8.png
    67
    307
    media_image8.png
    Greyscale
.  Ono teaches that the phosphoramidate can be in a mixture with a different flame retardant, such as melamine-based flame retardants; however, Ono does not teach or suggest the melamine-based flame retardants, as claimed.
Peters teaches polyurethane foams, teaching suitable flame retardants to include melamine polyphosphate, melamine phosphate, and melamine pyrophosphate (p. 4, [0024]).  
Worku teaches that phosphoramidates can be used in combination with phosphate salts of melamine, as described in the rejection above.
Therefore, choosing melamine phosphate, melamine polyphosphate, or melamine pyrophosphate as the melamine-based flame retardant in Ono is prima facie obvious, as Peters teaches that these are suitable for use in polyurethane foams and Worku teaches that they can be used in combination with phosphoramidates.
Ono in view of Peters and Worku is prima facie obvious over instant claims 1, 3-5, 7-9 and 20-22.
As to claims 2 and 13, Ono teaches that the amount of other flame retardant is small, preferably in an amount of 1-10 parts by weight with respect to Ono teaches the phosphoramidate as present in an amount of preferably 5-20 parts by weight with respect to 100 parts of the polyol (col. 12, ll. 5-20).  Therefore, choosing an amount of melamine-base flame retardants to be less than the amount of phosphoramidate is clearly within the teachings of Ono.  
Choosing a combination of 20 parts phosphoramidate and 10 parts melamine-based flame retardant is within the teachings of Ono and has a weight ratio of 2.  Therefore, it can be seen that Ono suggests the claimed flame retardants in amounts which overlap with the claimed ratio, and it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  See MPEP 2144.05.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness.
As to claims 14, Ono teaches the polyurethane can be thermoplastic (col. 12, ll. 29-33).

Response to Arguments
Applicant's arguments filed September 22, 2021 have been fully considered but they are not persuasive. 
Applicants argue that the bisphenol A oligomeric polyphosphate melamine salt is a phosphate ester of bisphenol A, not a phosphate salt.

The claimed invention requires “the component (B) is a phosphate salt…of an amine compound having a 1,3,5-triazine structure”; therefore, the compound of CN ‘302 meets the claimed component (B).

Applicants argue that Campbell teaches phosphoramidates having piperazine connections are preferred.
Please consider the following:
MPEP 2141.02(VI). PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS
A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention.

MPEP 2123 [R-5]  Rejection Over Prior Art’s Broad Disclosure Instead of Preferred Embodiments
I. PATENTS ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN
“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” 
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.
 
Applicants argue that the examiner is relying on Formula (IX) of Campbell, who does not allow bridging of the A groups.
Campbell teaches the phosphoramidates to include that of Formula (IX), where A18, A19, A20 and A21 are independently an alkyloxy group.  Campbell teaches the desire to provide a phosphoramide having a high glass transition temperature.  Campbell teaches that by restricting the rotation of the bonds connected to the phosphorus provide an increase glass transition temperature point compared to similar phosphoramides with residues having a lesser degree of restriction, specifically teaching that wherein at least two of these residues are interconnected, such as a neopentyl residue for the combination of R2 and R3, as in Formula (I), can lead to desired phosphoramides having a glass transition point of at least about 0C.  Campbell actually shows that when similar compounds having A groups are neopentyl residues versus dimethylphenyl, the Tg of the composition is much higher, but the FOT is very high.  
prima facie obvious and would be expected to provide a composition with a high Tg.  
Additionally, Worku teaches that the high FOT can be reduced by adding a melamine phosphate.
Therefore, the combination is prima facie obvious, when considering the prior art as a whole as Campbell suggests an ethylenediamine derivative, teaches that when the A groups are neopentyl residues the Tg is higher, and Worku teaches that the addition of a melamine phosphate can reduce the high FOT.  Therefore, Worku provides motivation to include a melamine phosphate with the phosphoramidates suggested by Campbell.

Applicants point to comparative examples to show superior flame retardant effects of the claimed combination.
When looking to showings of results in order to overcome a rejection, the following must be considered:

Results must be Unexpected:
Unexpected properties must be more significant than expected properties to rebut a prima facie case of obviousness.  In re Nolan 193 USPQ 641 CCPA 1977.
Obviousness does not require absolute predictability.  In re Miegel USPQ 716.
Since unexpected results are by definition unpredictable, evidence presented in comparative showings must be clear and convincing.  In re Lohr 137 USPQ 548.
In re Chupp, 2 USPQ 2d 1437; In re March 175 USPQ; In re Battle, 24 USPQ 2d 1040.

Claims Must be Commensurate with Showings:
Evidence of superiority must pertain to the full extent of the subject matter being claimed.  In re Ackerman, 170 USPQ 340; In re Chupp, 2 USPQ 2d 1437; In re Murch 175 USPQ 89: Ex Parte A, 17 USPQ 2d 1719; accordingly, it has been held that to overcome a reasonable case of prima facie obviousness a given claim must be commensurate in scope with any showing of unexpected results.  In re Greenfield, 197 USPQ 227.  Further, a limited showing of criticality is insufficient to support a broadly claimed range.  In re Lemin, 161 USPQ 288.  

Result Must Compare to Closest Prior Art:
Where a definite comparative standard may be used, the comparison must relate to the prior art embodiment relied upon and not other prior art - Blanchard v. Ooms, 68 USPQ 314 - and must be with a disclosure identical (not similar) with that of said embodiment: In re Tatincloux, 108 USPQ 125.

The examiner agrees that applicants have shown unexpected results; however, the showing is not commensurate in scope with the claimed invention, as applicants have only shown these results by using a combination of polyolefin, melamine phosphate, PTFE, and the phosphoramidate when R15 is an ethylene 
Applicants have not provided enough evidence that the claimed improvements or unexpected results are or would be present over all of the claimed possibilities.

Applicants specifically point to a comparison between Examples 5, Comp. Ex. 7 and Comp. Ex. 8; however, these examples are not directly comparable, as Example 5 contains a greater amount of PTFE (drip inhibitor), which contributes to UL-94, and Comp. Ex. 8 also contains 7.3 parts melamine phosphate and 2 parts aluminum hypophosphite.  The only comparable examples are that of Example 13 and Comp. Ex. 8, and based on this comparison, the examiner agrees that applicants have shown that the ethylenediamine and piperazine derivatives are not functionally equivalent.

Applicants argue that there is no motivation to combine the melamine compound of Worku to the compositions of Campbell, arguing that the N,N’-bis(neopentylenedioxyphosphoryl)piperazine is an inferior flame retardant and would not have been a starting point for modification, arguing that it has a significantly longer FOT.
Campbell suggests an ethylenediamine derivative, teaches that when the A groups are neopentyl residues the Tg is higher, and Worku teaches that the Worku provides motivation to include a melamine phosphate with the phosphoramidates suggested by Campbell.

Applicants argue the combination of DE ‘487 and Campbell, arguing that RDP showed significantly higher flame retardancy when compared with NPP (N,N’-bis(neopentylenedioxyphosphoryl)piperazine).
Campbell teaches that the phosphoramides provide the compositions with a higher Tg, which is desirable for processability.  While the NPP provides a high FOT, one of ordinary skill in the art would expect the melamine polyphosphate to offset this effect, as suggested by Worku.

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on June 21, 2021 prompted the new ground(s) of rejection presented in this Office action as the application had already been examined at the time of filing.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344. The examiner can normally be reached Monday-Thursday, 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/Brieann R Johnston/           Primary Examiner, Art Unit 1766